Case 1:20-cv-00913-HYJ-RSK ECF No. 15, PageID.48 Filed 12/04/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

BILLY LEE RHOADS,

                                                       Case No. 1:20-cv-913
                       Plaintiff,
                                                       Honorable Hala Y. Jarbou
v.

DEVON DERMYER,

                       Defendant.
____________________________/

     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

               This is a civil rights action brought by a county jail inmate under 42 U.S.C. § 1983.

The Court dismissed Plaintiff’s action on November 3, 2020 (ECF Nos. 10, 11). Plaintiff has filed

a notice of appeal. When the Court dismissed Plaintiff’s complaint, the Court certified that

Plaintiff’s appeal would not be taken in good faith. Because of that certification, Plaintiff is not

eligible to proceed on appeal in forma pauperis. 28 U.S.C. § 1915(a)(3).

               Plaintiff is informed that within 28 days from the date of this notice he must submit

the $505.00 filing fee or he must file in the United States Court of Appeals for the Sixth Circuit a

motion for leave to proceed in forma pauperis, a certified copy of a prisoner trust account

statement, and an affidavit of indigence. 28 U.S.C. § 1915(a)(2); McGore v. Wrigglesworth, 114

F.3d 601, 609 (6th Cir. 1997), overruled in other part by LaFountain v. Harry, 716 F.3d 944, 951

(6th Cir. 2013).

               Plaintiff is also notified that if he fails to pay the filing fee or to file the required

documents as described above, the Court of Appeals may dismiss his appeal for failure to prosecute

under Rule 3 of the Federal Rules of Appellate Procedure. See McGore, 114 F.3d at 610. In that
Case 1:20-cv-00913-HYJ-RSK ECF No. 15, PageID.49 Filed 12/04/20 Page 2 of 2




case, this Court will assess the entire filing fee, which will be payable in full regardless of the

previous dismissal. See id. In addition, the appeal will not be reinstated even if Plaintiff

subsequently pays the filing fee or requests to proceed as a pauper. See id.

               Accordingly,

               IT IS ORDERED that leave to proceed in forma pauperis on appeal is DENIED,

Plaintiff must seek leave to appeal in forma pauperis in the Sixth Circuit Court of Appeals or pay

the filing fee as stated above.



Dated:    December 3, 2020                           /s/ Ray Kent
                                                     Ray Kent
                                                     United States Magistrate Judge


SEND REMITTANCES TO:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503


All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                2
